The collision between the two automobiles giving rise to this action occurred on the Berlin Turnpike. The automobile in which the plaintiff was riding was driven by his son, 18 years of age at the time of the accident, who had then been operating a car four or five months.
Just prior to the accident the plaintiff told his son to keep on the right and take it easy. The defendant saw the plaintiff's car zigzagging and turned to his left to avoid an accident. The plaintiff operator turned to his right, and the defendant then turned to his right, but as he did so, the plaintiff operator again turned to the left, and the collision happened.
The automobiles came upon one another in a hollow, and somewhat suddenly. When the defendant pulled over the center to his left the automobiles were about 50 feet apart. The conduct of the defendant was motivated by a desire to avoid an accident. He did not create the emergency in which he found himself, and cannot be charged with the error of judgment. I do not find him guilty of any negligence which was a substantial factor in producing the injuries.
   Judgment for defendants.